Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks p. 7-9 are persuasive.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, receiving, from the retinal scanner, the retinal image data of the user; processing the retinal image data to measure at least one of a volume of a retina of the user, a total thickness of the retina of the user, or a central subfield mean retinal thickness; receiving, from the blood pressure sensor, the blood pressure data of the user; detecting, based on the processed retinal image data and the received blood pressure data, a potential kidney disease of the user; and causing, responsive to detecting the potential kidney disease of the user, the alert module to alert the user of the potential kidney disease.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 10 when taken as a whole, comprising, in addition to the other recited claim elements, receiving, from a retinal scanner, retinal image data of a user; processing the retinal image data to measure at least one of a volume of a retina of the user, a total thickness of the retina of the user, or 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 19 when taken as a whole, comprising, in addition to the other recited claim elements, for substantially the same basis as described for claim 1 above.
Genovese (US 20130079244 A1) is made of record. Genovese teaches (emphasis added) “Hypertension has been arbitrarily defined as a systolic blood pressure above 140 mm Hg or a diastolic blood pressure above 90 mm Hg.  Consequences of uncontrolled hypertension include retinal vascular damage (Keith-Wagener-Barker changes), cerebrovascular disease and stroke, left ventricular hypertrophy and failure, myocardial infarction, dissecting aneurysm, and renovascular disease.” While Genovese teaches that it is known that high blood pressure (hypertension) is related to retinal vascular damage and renovascular (kidney) disease in that these result from hypertension, there is no teaching or suggestion that potential kidney disease can be detected from measured blood pressure and retinal image data as recited in the instant claims. 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792